                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                NORTHERN DIVISION

STEVE DUNCAN                                                                          PLAINTIFF
ADC #103550

v.                                Case No. 1:18-cv-00083-KGB-JTK

DR. DAVID FORT                                                                      DEFENDANT

                                             ORDER

       Before the Court are the Findings and Recommendations submitted by United States

Magistrate Judge Jerome T. Kearney (Dkt. No. 51). Plaintiff Steve Duncan filed an objection to

the Findings and Recommendations (Dkt. No. 52). After careful review of the Findings and

Recommendation, a de novo review of the record, and a review of the objections, the Court adopts

the Findings and Recommendations as its findings in all respects (Dkt. No. 51).

       Mr. Duncan filed a complaint pursuant to 42 U.S.C. § 1983 on October 29, 2018, alleging

that defendants Correctional Care Solutions, Rory Griffin, Dr. David Fort, Sheila Armstrong, and

Billy Cowell failed to provide adequate medical care and treatment related to Mr. Duncan’s

diagnosis of Hepatitis C, resulting in the deterioration of his liver function and a decrease in his

quality of life (Dkt. No. 2). On November 1, 2018, Judge Kearney granted Mr. Duncan’s motion

to proceed in forma pauperis and directed that he submit an amended complaint within 30 days

(Dkt. No. 4). Mr. Duncan then filed an amended complaint on December 26, 2018, naming only

Dr. David Fort as the sole defendant (Dkt. No. 7). Despite his improved liver function since the

filing of the original complaint, Mr. Duncan states in the amended complaint that he is seeking

damages for the two years of alleged suffering he underwent due to the failure of Dr. Fort to

provide a requested medication to treat Mr. Duncan’s Hepatitis C (Id.). On May 15, 2019, this

Court dismissed without prejudice all of Mr. Duncan’s claims against defendants Correctional

                                                 1
Care Solutions, Rory Griffin, Sheila Armstrong, and Billy Cowell for failure to state a claim (Dkt.

No. 26).

       The remaining defendant, Dr. Fort, then moved for summary judgment on Mr. Duncan’s

remaining claims (Dkt. Nos. 46-48). Mr. Duncan filed a response to Dr. Fort’s motion for

summary judgment (Dkt. No. 50). In the Proposed Findings and Recommendations, Judge

Kearney recommends granting Dr. Fort’s motion for summary judgment and dismissing with

prejudice Mr. Duncan’s amended complaint (Dkt. No. 51).

       In his objections, Mr. Duncan argues that the Court should not adopt the Proposed Findings

and Recommendations (Dkt. No. 52). Mr. Duncan claims that Dr. Fort was never questioned

during the events leading up to the Proposed Findings and Recommendations (Id.). Mr. Duncan

further alleges that, although defendants told the Court that a liver biopsy was performed on Mr.

Duncan, it was not (Id.). Finally, Mr. Duncan asserts that he was never started on the requested

medication, even after being told by defendants that he would be (Id.). For these reasons, Mr.

Duncan argues that the Court should reject the recommendation and deny summary judgment as

to the claim against Dr. Fort (Id.).

       This Court has reviewed Mr. Duncan’s objections and agrees with Judge Kearney that Mr.

Duncan has failed to provide any record evidence that Dr. Fort’s actions were deliberate and

indifferent to Mr. Duncan’s serious medical needs or that Mr. Duncan’s health deteriorated

because of Dr. Fort’s decision not to prescribe him the requested medication (Dkt. No. 51). As

stated by Judge Kearney, a mere disagreement with a treatment decision does not rise to the level

of a constitutional violation (Id.). Therefore, this Court agrees with Judge Kearney that Mr.

Duncan has failed to support an Eighth Amendment claim for relief (Id.).

       It is therefore ordered that:



                                                2
       1.        The Court adopts the Findings and Recommendations as its findings in all respects

(Dkt. No. 51);

       2.        Dr. Fort’s motion for summary judgment is granted (Dkt. No. 46);

       3.        Mr. Duncan’s claims against Dr. Fort are dismissed with prejudice (Dkt. No. 7);

and

       4.        The Court certifies that, pursuant to 28 U.S.C. § 1915(a)(3), an in forma pauperis

appeal from this Order would not be taken in good faith.

       So ordered this 11th day of February, 2020.



                                                      __________________________________
                                                      Kristine G. Baker
                                                      United States District Judge




                                                 3
